Exhibit 10.2

 

AMENDED AND RESTATED LIMITED LIABILITY COMPANY

OPERATING AGREEMENT

 

This AMENDED AND RESTATED OPERATING AGREEMENT (the “Agreement”), is dated as of
MAY 25, 2018 (“Effective Date”), by and among the undersigned members, ATTIS
INNOVATION, LLC, a Delaware limited liability company (“Attis” or “Member”), and
GS CLEANTECH CORPORATION (“CleanTech” or “Member” and, collectively with Attis,
the “Members”) of FLUX CARBON LLC, a Delaware limited liability company (the
“Company” or “JVCo”), and the undersigned managers (each, a “Manager” and,
collectively, the “Managers”), and executed as a further condition of those
certain Transaction Documents executed on even date herewith by and among the
Members and their respective Related Parties, including, without limitation,
ATTIS INDUSTRIES INC., a New York corporation (“Buyer”), and GREENSHIFT
CORPORATION, a Delaware corporation (“Seller”). Capitalized terms used but not
defined herein shall have that meaning ascribed to them in the Transaction
Documents.

 

W I T N E S S E T H

 

WHEREAS, on January 3, 2017, the original member of the Company, CANDENT
CORPORATION, a Delaware corporation (“Original Member”), caused to be delivered
to the Secretary of State of Delaware the Certificate of Formation (the
“Certificate”) of the Company, on which date the Secretary accepted the
Certificate for filing and the Company was formed as a limited liability company
under the Limited Liability Company Act (the “Act”) of the State of Delaware.

 

WHEREAS, effective as of the Effective Date hereof, in reliance upon and subject
to the terms and conditions of this Agreement and the Transaction Documents, in
consideration of Buyer’s agreement to the terms of each of the foregoing, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Original Member made a Capital Contribution on behalf of
and for the benefit of Seller by executing and delivering (i) an assignment
agreement to give effect to the assignment by Original Member of 20 Units to
CleanTech, corresponding to 20% of the Company’s issued and outstanding equity
(“20% Units”), and (ii) an assignment agreement to give effect to the assignment
by Original Member of 80 Units to Attis, corresponding to 80% of the Company’s
issued and outstanding equity (“80% Units”), in each case free and clear of all
Liens except for Permitted Encumbrances filed in favor of Original Member and
ratified by the Members on even date herewith.

 

WHEREAS, the Managers and Members mutually desire to agree upon and set forth
their respective rights, responsibilities and obligations to each other and with
respect to the Company.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereinafter set forth, and other good and valuable consideration the receipt and
sufficiency of which the parties acknowledge, the Members, each intending to be
legally bound, do hereby agree as follows:

 

ARTICLE 1

CERTAIN DEFINITIONS

 

Except as otherwise expressly provided herein or unless the context otherwise
requires, initially capitalized terms used in this Agreement have the meanings
set forth in the SPA and other Transaction Documents.

 

ARTICLE II

NAME

 

2.1 Name. The name of the Company is FLUX CARBON LLC. The Company may do
business under any other name or names selected by the Management Committee. If
the Company does any business under a name other than as set forth in its
Certificate, then the Company shall file a trade name certificate as required by
law.

 

2.2 LLC Election. The Company has been organized as a Delaware limited liability
company. The Members are entitled to limitations on their liability with respect
to the operations of the Company as contained in Article XII.

 

2.3 Investment Representations.

 

2.3.1 Investment Intent. Each Member hereby represents and warrants to the other
Members and the Company that it has acquired its interest in the Company solely
for its own account with the intention of holding such interest for investment
purposes only.

 



 

 

 

2.3.2 Units. The Members specify, acknowledge and agree that all Units (and the
Membership Interests represented thereby) are securities governed by Article 8
(including Section 8-102(a)(15) thereof) as in effect from time to time in the
State of Delaware and all other provisions of the Uniform Commercial Code, and
pursuant to the terms of Section 8-103(c) of the Uniform Commercial Code, such
interests shall be “securities” for all purposes under such Article 8 and under
all other provisions of the Uniform Commercial Code of any other applicable
jurisdiction that now or hereafter, substantially includes the 1994 revisions to
Article 8 thereof, as adopted by the American Law Institute and the National
Conference of Commissioners on Uniform State Laws. All Units shall be
represented by certificates executed by the Manager on behalf of Company
substantially in the form attached hereto as Exhibit B, shall be recorded in a
register thereof maintained by Company, and shall be subject to such rules for
the issuance thereof in compliance with this Agreement, as the Manager may from
time to time determine. The LLC shall maintain a register for the purpose of
registering any issuance, transfer, cancellation, and/or surrender of Membership
Interests

 

ARTICLE III

TERM

 

The Company was formed on the last date appearing on the signature page of this
Agreement, and shall, unless earlier terminated pursuant to the provisions
hereof, continue in perpetuity (the “Term”). If the Company is dissolved, then
on and after the date of such dissolution the Company shall continue its
existence only for such purpose until the completion of the windup events
described in Article XI, at which time the Termination Date will be deemed to
have occurred. The existence of the Company as a separate legal entity shall
continue until the cancellation of the Company’s Certificate of Formation in the
manner required by the Act.

 

ARTICLE IV

PURPOSE AND OPERATIONS

 

The Company was formed for the purpose of, inter alia, developing and
commercializing technologies that facilitate the more efficient use of natural
resources, including, without limitation, by licensing, producing, marketing,
and distributing, or any combination thereof, products for resale, and such
other activities ancillary or related thereto as determined by the Management
Committee, including, at minimum, the following performance, management and
other activities (the “Mandatory Operations”):

 

4.1 CleanTech Business. Seller and CleanTech hereby agree that Seller’s and
CleanTech’s interests in the CleanTech Assets and CleanTech Business shall be
managed and administered exclusively by and through the Company commencing
immediately after the Closing Date, subject only to the CleanTech Exclusions,
and on and subject to the terms and conditions of the Transaction Documents.

 

4.2 Objectives. Buyer, Seller, Attis, CleanTech and the Company shall use their
respective best efforts to diligently and aggressively give effect to, perform,
and cause the completion of the Objectives. The term “Objectives” shall be
construed to mean, inter alia, the intent of the Members for CleanTech to in
essence ‘outsource’ management of the CleanTech Business to the Company as part
of the Company’s broader operations, in a manner which enables the CleanTech
Business to be capitalized with the resources needed to, inter alia, protect,
preserve, and build value with the CleanTech Assets and CleanTech Business,
including, without limitation, (i) by servicing the continuing and future needs
of CleanTech’s licensees, (ii) by growing and operating the CleanTech Business
as part of, and along with, the Company Business, (iii) by causing and
facilitating the protection, prosecution, amplification, settlement and
resolution of now and hereinafter-arising infringement and other CleanTech
Matters, (iv) by providing Seller and CleanTech with the Buyer Securities and
applicable provisions of the Transaction Documents to provide sufficient cash
proceeds to, among other things, refinance, accelerate, or otherwise fully
satisfy all amounts due to Seller’s Senior Lender, and (v) by providing the
Company with the cash amounts stated in the JVCo Management Agreement and
applicable Transaction Documents, subject only to Seller’s Senior Lender
payments, which Seller and CleanTech shall continue to make in the Ordinary
Course of Business until paid in full.

 

ARTICLE V

CAPITALIZATION

 

5.1 Capital Contributions. Except as otherwise stated herein, each Person who is
or hereafter becomes a Member shall make Capital Contributions in such amounts
and at such times as determined by the Board of Managers. Exhibit A sets forth
the initial Capital Contributions of the Members as of the Effective Date and
shall be revised by the Members from time to time to reflect changes thereto.
The initial Capital Contributions of the initial Members indicate the value, as
agreed upon by the initial Members, of the property contributed to the Company
on the Effective Date. CleanTech shall not be required to make any Capital
Contribution prior to the Buyer Performance Date.

 



 2 

 

 

5.1.1 Post-Closing Capital Contributions. Notwithstanding anything stated herein
to the contrary, the 20% Units and rights arising in connection therewith under
this Agreement shall be NON-DILUTABLE until the Buyer Performance Date, such
that, in the event and to the extent that Buyer or Attis make a Capital
Contribution hereunder from and after the Closing Date (excluding any amounts
due under the Transaction Documents as of the Closing Date), CleanTech shall not
be required to make proportionate Capital Contributions to the Company prior to
the Buyer Performance Date.

 

5.2 Authorized Number of Units and Certification. The Company may issue an
unlimited number of Units subject (i) Unanimous Vote of the Members if issued
prior to the Buyer Performance Date or (ii) majority vote of Members based upon
Units, if issued after the Buyer Performance Date. All Units shall be
represented by certificates substantially in the form set forth in Exhibit B
that shall include a restrictive legend indicating that the Units evidenced by
the certificates are subject to the restrictions in this Agreement, the Federal
Act and applicable state securities laws. Each certificate will be executed by a
person designated by the Management Committee, and all Units and certificates
shall be recorded in a register that will record the issuance and transfer
thereof, and shall be subject to such rules for issuance thereof as the
Management Committee may from time to time determine in accordance with this
Agreement.

 

5.3 Capital Calls.

 

5.3.1 General. Subject to the exclusions stated herein involving the 20% Units,
the Members shall have the right, upon a Super Majority Vote of the Members, and
upon thirty (30) days’ prior written notice, to call for all of the Members to
make additional Capital Contributions in such amounts as the Members shall
determine to be necessary for the successful operation of the Company’s business
(“Capital Call”). Each Member shall be liable for such Member’s pro rata share
of such Capital Call based on the Percentage Interest of the Member at the time
the Capital Call notice is issued.

 

5.3.2 Capital Call Default. If a Member fails to make a Capital Contribution in
response to a Capital Call under this Article, the Management Committee shall
give written notice to such Defaulting Member of default (“Capital Call Default
Notice”). If the full amount of such additional Capital Call is not received by
the Company within three (3) business days after the delivery of such Capital
Call Default Notice, then, without limitation to Article 11, such Member shall
be a Defaulting Member and the following provisions shall apply with respect to
such Defaulting Member:

 

(i) The Management Committee may cause to be deducted from any amounts otherwise
distributable to the Defaulting Member the amount of such deficiency, plus an
amount computed as interest at the prime rate then being charged by the
principal bank of the Company plus three percent (3%) per annum, or the maximum
rate permitted by law, whichever is less, on the deficiency until such amount is
paid in full.

 

(ii) The Defaulting Member shall remain fully liable to the Company to the full
extent of any unpaid Capital Call plus interest at the prime rate then being
charged by the principal bank of the Company plus three percent (3%) per annum,
or the maximum rate permitted by law, whichever is less, from the date of
default until the obligation is satisfied.

 

(iii) No right, power or remedy conferred upon the Company or the Management
Committee in this Section shall be exclusive, and each such right, power, or
remedy, whether conferred in this Section or now or hereafter available at law
or in equity or by statute or otherwise. No course of dealing between the
Company and any Defaulting Member and no delay in the exercise of any right,
power or remedy conferred in this Section or now or hereafter existing shall
operate as a waiver or otherwise prejudice any such right or power.

 

5.4 Interest On and Return of Capital Contributions. No Member shall have the
right to demand or receive the return of all or part of such Member’s Capital
Contribution, except as provided in Article X; provided, however, that the
Management Committee may authorize the return of capital to the Members in such
amounts as may be necessary from time to time to cause all of the Members’ Net
Capital Contributions to be in proportion to their Percentage Interest. No
Member shall be entitled to interest on its Capital Contribution. Neither the
Management Committee nor any Member shall have any personal liability for the
repayment of any Member’s Capital Contribution or any returns thereon.

 



 3 

 

 

5.5 Loans to Company. Nothing in this Agreement shall prevent any Member from
making secured or unsecured loans to the Company on such terms and conditions as
approved by the Management Committee.

 

ARTICLE VI

MANAGEMENT COMMITTEE

 

6.1 Management Committee. The business and affairs of the Company shall be
managed by the Management Committee, which shall have and may exercise all of
the powers that may be exercised or be performed by the Company. Except for
those situations in which the approval of the Members is required by this
Agreement, the Management Committee shall have full and complete authority,
power and discretion to manage and control the business, affairs and assets of
the Company, to make all decisions regarding those matters, and to perform any
and all other acts or activities customary or incident to the management of the
Company’s business without any further approval.

 

6.2 Number, Tenure, Vacancies. The Management Committee shall be comprised of
THREE (3) members. Attis shall be entitled to designate two members of the
Management Committee. CleanTech shall be entitled to designate one member of the
Management Committee. The initial members of the Management Committee shall be
Jeffrey Cosman, David Winsness, and Kevin Kreisler. The chairman (the
“Chairman”) of the Management Committee shall be appointed by the members of the
Management Committee by a Super Majority Vote of the members of the Management
Committee. Each member of the Management Committee shall be entitled to hold
office for a THREE (3) year term or until the first to occur of: (i) the
expiration of such term, or (ii) his or her death, incapacity, resignation, or
removal from the Management Committee. The Members shall fill vacancies on the
Management Committee in accordance with this Section 6.2. A member of the
Management Committee whose term has expired may be re-appointed to the
Management Committee.

 

6.3 Removal. Kevin Kreisler shall under no circumstance be removed as a member
of the Management Committee until and unless the Buyer Performance Date has
occurred. Otherwise, any member of the Management Committee may be removed from
the Management Committee For Cause upon the Super Majority Vote of the Members,
at a meeting with respect to which three (3) days prior written notice of such
purpose is given to all Members and the meeting is otherwise duly called and
held.

 

6.4 Manner of Action; Quorum. The Management Committee may not take any action
permitted to be taken by the Management Committee unless the Management
Committee acts at a regular or special meeting held in accordance with Section
6.5 or by consent in accordance with Section 6.6. A majority of the Management
Committee shall constitute a quorum for the transaction of business at any
meeting. All recommendations and decisions, including resolutions, of the
Management Committee shall require a Majority Vote of the Management Committee.

 

6.5 Meetings. The Management Committee shall meet, from time to time, on call of
any member of the Management Committee. All notices shall be given in writing or
by email at least three (3) days prior to the scheduled meeting. No notice need
be given for any meeting if all of the members of the Management Committee
attend, or if they waive notice in writing or by email. Management Committee
members may attend and participate in meetings either in person, by means of
conference telephones or similar communications equipment by means of which all
persons participating in the meeting can hear one another, or by group email in
which all members consent to making the decision by email either expressly or by
action, and participation in a meeting by such means of communication shall
constitute presence in person at the meeting for all purposes. Attendance at
such a meeting shall constitute a waiver of any required notice.

 

6.6 Action in Lieu of Meeting. Any action that may be taken at a meeting of the
Management Committee may be taken without a meeting if those members of the
Management Committee that are required to approve such action, consent to such
action. Such consent must be in writing.

 



 4 

 

 

6.7 Powers and Responsibilities of Management Committee. Subject to the right of
the Members to approve Major Decisions after recommendation by the Management
Committee as provided in Section 8.1, the Management Committee shall have full
power and authority to conduct the business of the Company. Without limiting the
foregoing, the Management Committee shall have full power and authority to
authorize the Company to:

 

6.7.1 To make all changes to Exhibit A to reflect any changes thereto;

 

6.7.2 To create executive offices and delegate executive responsibility to them,
and to appoint individuals to serve as such officers at the pleasure of the
Management Committee;

 

6.7.3 To establish and modify Company policies and procedures affecting
management, administration, and the operation of the Company;

 

6.7.4 To hire employees and determine the Company’s staffing needs and establish
policies for hiring, compensation, supervision and the discharge of employees,
in each case subject to the Initial Budget or other then-current approved
budget;

 

6.7.5 To engage accountants, legal counsel, financial advisors, consultants or
other experts to perform services for the Company and to compensate them from
Company funds, in each case subject to the Initial Budget or other then-current
approved budget;

 

6.7.6 To enter into any and all other agreements on behalf of the Company, with
any Person for any purpose in the ordinary course of the Company’s business, in
such form and under such terms and conditions as the Management Committee may
approve;

 

6.7.7 To acquire property from any Person in the ordinary course of the
Company’s business;

 

6.7.8 To sell or dispose of the Company’s assets in the ordinary course of the
Company’s business;

 

6.7.9 To purchase insurance to protect the Company’s property and business;

 

6.7.10 To invest the Company’s funds temporarily, including, without limitation,
in time deposits, short-term governmental obligations, or commercial paper;

 

6.7.11 To cause the Company to borrow funds up to $250,000.00, in each case
subject to the Initial Budget or other then-current approved budget;

 



 5 

 

 

6.7.12 To execute on behalf of the Company all instruments and documents,
including, without limitation, checks, drafts, notes and other negotiable
instruments, security agreements, financing statements, documents providing for
the acquisition or disposition of the Company’s property, assignments, bills of
sale, leases, and any other instruments or documents necessary or appropriate,
in the opinion of the Management Committee, to the business of the Company;

 

6.7.13 To cause the Company’s tax returns to be prepared and filed;

 

6.7.14 To make recommendations to the Members for their approval in accordance
with Article 8 with respect to the admission of new Members into the Company and
to make all changes to Exhibit A with respect to such admission;

 

6.7.15 To prepare and amend from time to time as is necessary or appropriate, in
the opinion of the Management Committee, budgets for the Company for approval of
the Members as set forth in Paragraph 8.1.6;

 

6.7.16  To make recommendations to the Members as to the amount of distributions
to the Members, the timing of such distributions, the retention of appropriate
Reserves and all other matters pertaining to distributions to Members, and to
maintain record of such distributions, Reserves and all other matters pertaining
to distributions to Members;

 

6.7.17 To submit any matter to arbitration or litigation and to prosecute,
defend, settle or compromise any claim by or against the Company;

 

6.7.18 To take all actions necessary to change the name of the Company,
including amending this Agreement;

 

6.7.19 After the Buyer Performance Date, to make all Major Decisions for the
Company; and,

 

6.7.20 To do and perform all other acts as may be necessary or appropriate to
the conduct of the Company’s business.

 

6.8 Delegation of Authority. The Management Committee may authorize and delegate
to specific Members, employees or other agents of the Company such powers and
authorities of the Management Committee that the Management Committee shall,
from time to time, specify. No Member or other person shall have authority to
bind the Company unless the Member or person has been authorized by the
Management Committee in writing to act on behalf of the Company in accordance
with a specific grant of authority held by the Management Committee or pursuant
to general policy or practice adopted by the Management Committee within its
discretion. If a Member has an affiliation or connection with an Interested
Party that desires to enter into a business transaction with the Company, the
Member shall disclose such affiliation or connection to the Management Committee
and the fact of such affiliation or connection shall not prohibit the Management
Committee from dealing with such Interested Party.

 

ARTICLE VII

OFFICERS

 

7.1 Officers. The Management Committee may designate certain employees as
Officers of the Company. Officers shall serve at the pleasure of the Management
Committee and may be appointed or removed by the Management Committee at any
time and from time to time with or without cause. In each case, the Management
Committee shall specify the authority and responsibility of such Officer. Any
Officer, once so appointed, shall continue to serve in such capacity unless
removed by the Management Committee or such person’s earlier death, disability,
resignation or termination. The same person may hold two or more offices
simultaneously. The initial Officers of the Company shall be:

 

  Chief Executive Officer Jeffrey Cosman   President David Winsness   Vice
President Kevin Kreisler

 

7.2 Tax Matters Partner. All elections required or permitted to be made by the
Company under the Code shall be made by the Management Committee. For all
purposes permitted or required by the Code, the Management Committee shall
appoint a Member as the Tax Matters Partner from time to time. The provisions on
limitations of liability of Members contained herein and indemnification in
Section 12.3 hereof shall be fully applicable to the Tax Matters Partner in its
capacity as such. The Tax Matters Partner may resign at any time by giving
written notice to the Company and each of the other Members. Upon the
resignation of the Tax Matters Partner, a new Tax Matters Partner shall be
appointed by the Management Committee.

 

ARTICLE VIII

MEMBER DECISIONS

 

8.1 Major Decisions Prior to the Buyer Performance Date. Until the Buyer
Performance Date, and subject to first receiving an affirmative recommendation
from the Management Committee, a Unanimous Vote of the Members shall be
necessary to approve the following actions of the Company (the “Major
Decisions”):

 

8.1.1 Admitting a new Member;

 

8.1.2 Merging the Company with or into another entity, or entering into
negotiations or discussions pertaining to any such merger or other acquisition,
equity sale or change of control transaction;

 

8.1.3 Incurrence by the Company of secured indebtedness and any indebtedness of
$250,000 or more;

 

8.1.4 Amending this Agreement other than any Amendment changing the name of the
Company;

 



 6 

 

 

8.1.5 Authorizing the Initial Budget and any annual or other subsequent budgets
for the capitalization and operation of the Company or any subsidiary;

 

8.1.6 Formation of any subsidiary or other entity, or execution of any agreement
in any way involving the production, use, sales and/or marketing of any Company
intellectual property or any products produced using any Company intellectual
property;

 

8.1.7 Execution of any license involving any Company intellectual property, or
any other agreement which in any way grants or transfers any rights to or
ownership of any Company intellectual property to any third party;

 

8.1.8 Sale, transfer, pledge or hypothecation of any Company asset that is not
in the Ordinary Course of Business;

 

8.1.9 To make any investments in other Persons;

 

8.1.10 Decisions in connection with the preparation of the Company’s tax
returns;

 

8.1.11 Issuing Units to existing and new Members and purchasing Units from
Members;

 

8.1.12  Dissolution of the Company; provided, however, that in the event the
Company becomes insolvent and the Management Committee determines to seek a
Voluntary Bankruptcy or otherwise seek protection from its creditors, only a
Majority Vote shall be required for dissolution following such action;

 

8.1.13 Casting any vote requiring the unanimous consent of the members of any
minority or majority owned subsidiary of the Company.

 

8.2 Major Decisions After the Buyer Performance Date. After the Buyer
Performance Date, all Major Decisions shall be made by the Management Committee.

 

8.3 Meetings. The Members shall meet, from time to time, on call by any member
of the Management Committee by at least three (3) days prior written notice,
which may be transmitted by electronic medium. No notice need be given for any
meeting if all of the Members attend or if they waive notice. Members may attend
and participate in meetings in person or by means of telephones or similar
communications equipment by means of which all persons participating in the
meeting can hear one another, or group email if all participants consent to such
group email expressly or by action, and participation in a meeting by such means
of communication shall constitute in person at the meeting for all purposes.
Attendance in person at such a meeting shall constitute a waiver of any required
notice.

 

8.4 Action in Lieu of Meetings. Any action of the Company that requires a
meeting of the Members may be taken without a meeting if those Members who are
required to approve such action consent to such action in writing.

 

ARTICLE IX

ALLOCATIONS AND DISTRIBUTIONS

 

9.1 Allocations. It is the intent of the Members that each Member’s distributive
share of income, gain, loss, deduction, credit (or item thereof) be determined
and allocated consistently with the provisions of the Code, including Section
704(b) and 704(c) of the Code. The Management Committee is hereby authorized and
directed to recommend to the Members allocation of income, gain, loss, deduction
or credit (or items thereof) arising in any year consistently with each Member’s
interest in the Company and in compliance with the applicable provisions of the
Code for the allocations of profits and losses. The allocations made pursuant to
this Section shall be pursuant to Super Majority Vote of the Members. In making
any such recommendation of allocations under this Section, the Management
Committee is authorized to act in reliance upon advice of tax counsel to the
Company or the Company’s regular certified public accountants as to the
compliance of such allocations with the applicable provisions of the Code in
order to ensure that each Member’s distributive share of income, gain, loss,
deduction or credit (or items thereof) are determined and allocated in
accordance with the Code and each Member’s interest in the Company.

 



 7 

 

 

9.2 Distributions. Subject to the provisions of this Article and Article VIII
the Company shall make distributions of Distributable Cash from time to time as
directed by the Management Committees, to the extent funds are available for
such distributions. All regular distributions from Distributable Cash to the
Members (other than with respect to payment of loans or pursuant to other
agreements between the Member and the Company) shall be made to the Members
proportionately to their respective Percentage Interests unless otherwise
specified herein. Special distributions may be made as approved by a Super
Majority Vote of the Members and need not be distributed ratably to the Members
in accordance with their respective Percentage Interests.

 

9.2.1 Distributions During Performance Under the SPA. Notwithstanding anything
stated to the contrary herein, with the sole exception of the amounts referenced
in Sections 9.2.2 and 9.2.3 below, (i) no distributions shall be paid prior to
the Seller Performance Date, (ii) distributions shall be made proportionately to
the Members between the Seller Performance Date and the Buyer Performance Date,
(iii) no distributions shall be made to CleanTech (or its successor-in-interest,
if applicable) between the Buyer Performance Date and the Buyer Return Date, and
(iv) distributions shall be made proportionately to the Members after the Buyer
Return Date.

 

9.2.2 Distributions of Lump Sum Recovered Amounts. Notwithstanding anything
stated to the contrary herein or the Transaction Documents, unless otherwise
mutually agreed in writing by each Party to the SPA, 100% of the proceeds
received upon payment of any Lump Sum Recovered Amounts shall be paid as special
distributions immediately upon receipt by the Company according to the
priorities set forth in Section 2.2.1.2 of Schedule 2.0 to the SPA.

 

9.2.3 Reimbursement of Costs and Expenses. For avoidance of doubt, reimbursement
or other payment of allocable costs and expenses incurred by Attis and/or
CleanTech or any Related Person on behalf of the Company in the Ordinary Course
of Business under the JVCo Management Agreement shall not be deemed to be
distributions hereunder.

 

ARTICLE X

ENCUMBERANCES AND DISPOSITIONS

 

10.1 Required Consents and Conditions.

 

10.1.1 Consents. Except as expressly permitted in this Agreement, no Member
shall, directly or indirectly, Encumber or Dispose of all or any part of its
Unit or its share of capital, profits, losses, allocations or distributions
hereunder without the express prior written consent of the Management Committee,
which consent may be withheld for any reason or no reason. The giving of consent
in any one or more instances of Encumbrance or Disposition shall not limit or
waive the need for such consent in any other or subsequent instances.

 

10.1.2 Disclosure. Prior to making any permitted Encumbrance or Disposition
under this Agreement, the Member taking such action shall inform the party to
the applicable transaction giving rise to such Encumbrance or Disposition and
the applicable provisions that apply thereto.

 

10.1.3 Transfers. Except as otherwise explicitly provided in this Article X, no
Member shall have the right to Dispose, whether by sale, assignment, pledge,
gift, bequest or by any other means (), all or any part of such Member’s
Membership Interest. A Member may Dispose all or any portion of its Membership
Interest provided that the transferee is one of the following (each, a
“Permitted Transferee”):

 

10.1.3.1 the individual who owns at least a majority of the equity in the
transferring Member, or an entity (including a general partnership, a limited
partnership, a limited liability partnership, a limited liability company, a
trust, an association, a corporation or any other legal or commercial entity),
100% of the legal and beneficial interests of which are owned by or under common
ownership with the transferring Member;

 

10.1.3.2 one or more of the transferring Member’s relatives by consanguinity or
marriage (including children, parents and siblings), or an entity (including a
general partnership, a limited partnership, a limited liability partnership, a
limited liability company, a trust, an association, a corporation or any other
legal or commercial entity), formed for the exclusive benefit of one or more of
the transferring Member’s relatives by consanguinity or marriage (including
children, parents and siblings); or,

 

10.1.3.3 a then-current Member.

 

The transferee of any Disposition made pursuant to the provisions of paragraph
(i) or (ii), above, must comply with the requirements of Section 10.3. A
transferee receiving a Membership Interest under this Section 10.1 shall
automatically be admitted as a Member (and therefore succeed to the rights of
the transferor). The Membership Interest transferred shall remain subject to
this Agreement.

 



 8 

 

 

10.2 Right of First Refusal. Notwithstanding Section 10.1, and subject to the
carve-out provisions of Section 10.5 hereof, each Member (such Member being
referred to herein in connection with such circumstance as an “Offeror”) shall
have the right to Dispose of its Units to a Third Person Purchaser pursuant to
the following conditions:

 

10.2.1 The Offeror shall provide written notice to the non-Disposer Members (the
“Offeree”) of a valid and bona fide offer (the “Offer”) from a Third Person
Purchaser. Such written notice shall specify (i) the amount of Units to be sold,
(ii) the amount of the purchase price or its cash equivalent, including the
valuation criteria, (iii) the payment terms, (iv) the identity of the
prospective buyer (including its ultimate parent company), and (v) all other
terms and conditions associated with the Offer.

 

10.2.2 The Offeree shall have a right of first refusal with regard to the Offer
pursuant to the following conditions:

 

(a) The Offeree shall have sixty (60) days from the date of the Offeror’s notice
to notify the Offeror in writing of its decision as to whether or not to
exercise its right of first refusal to acquire all (but not less than all) of
the Units subject to the Offer.

 

(b) If the Offeree exercises such right within such 60-day period, then the
Disposition shall be completed within the following sixty (60) days after the
exercise of such notice, under the terms and conditions contained in the Offer,
provided that the Offeree may elect to pay cash in lieu of non-cash payments
offered by the Third Person Purchaser.

 

(c) If the Offeree does not exercise such right within such 60-day period, or if
such Disposition to the Offeree is not completed within such following 60-day
period, then the Offeror may proceed to sell its Units to the Third Person
Purchaser on terms and conditions no more favorable to such Third Person
Purchaser than those contained in the Offer, provided that such sale is
consummated within sixty (60) days after the Offeror is authorized to proceed
and the Third Person Purchaser complies with the provisions set out in Sections
10.3.

 

(d) Upon the Disposition of a Member’s Units and the execution by the
Disposee of this Agreement, the Disposee shall be admitted as a Member at the
time the Disposition is completed.

 

10.3 Admission of Additional Members. A Person who is to become a Member must
agree to abide by the terms of this Agreement and must execute a copy hereof
prior to actually becoming a Member. Once a Person becomes a Member, such Person
shall be considered a Member for all purposes of this Agreement and the Members
shall cause this Agreement, including Exhibit A, to be amended, as necessary, to
reflect such new Member.

 

10.4 Restraining Order. If any Member shall at any time Encumber or Dispose or
attempt to Encumber or Dispose of its Unit or any part thereof in violation of
the provisions of this Agreement, then the other Member(s) shall, in addition to
all rights and remedies at law and in equity, be entitled to a decree or order
restraining and enjoining such Encumbrance or Disposition, and the offending
Member agrees not to plead in defense thereto that there would be an adequate
remedy at law. The Members expressly acknowledge and agree that damages at law
would be an inadequate remedy for a breach or threatened breach of the violation
of the provisions concerning Encumbrances and Disposition set forth in this
Agreement. Any attempt to Encumber or Dispose of any Unit in violation of this
Agreement shall be null and void.

 

10.5 Exempt Transfers. Notwithstanding anything stated to the contrary herein,
transfers of the Company’s Units shall be permitted in connection with the
applicable security interests referenced in Section 4.6 hereof.

 



 9 

 

 

ARTICLE XI

DEFAULT AND DISSOLUTION

 

11.1 Events of Default. The occurrence of any of the following events shall
constitute an event of default of this Agreement (“Event of Default”) on the
part of the Member with respect to whom such event occurs (a “Defaulting
Member”):

 

11.1.1 A default under any Transaction Document by the Defaulting Member;

 

11.1.2 The violation by the Defaulting Member of any of the restrictions set
forth in Article X;

 

11.1.3 A general assignment by the Defaulting Member for the benefit of
creditors;

 

11.1.4 The filing by the Defaulting Member or a Person having Control of the
Defaulting Member of a Voluntary Bankruptcy;

 

11.1.5 The institution against the Defaulting Member or a Person having Control
of the Defaulting Member of an Involuntary Bankruptcy, which Involuntary
Bankruptcy is not dismissed or discharged within a period of 60 calendar days
after the institution thereof;

 

11.1.6 Fraud or intentional material misrepresentation by the Defaulting Member
against the Company or any other Defaulting Member(s) in connection with this
Agreement and/or the Company;

 

11.1.7 Material breach of any fiduciary duty by the Defaulting Member to the
Company or the other Defaulting Member(s) in connection with this Agreement or
the Company; or

 

11.1.8 Failure to cure any other material breach of any representation or
warranty or any default in the performance of or failure to comply with any
other material agreements, obligations or undertakings of the Defaulting Member,
in connection with this Agreement or the Company, within thirty (30) days after
receiving written notice thereof from the other Defaulting Member(s); provided,
however, if such default is susceptible to cure but cannot be cured during such
thirty (30) day period, failure to diligently and continuously pursue a cure at
any time thereafter before such default is cured.

 

11.2 Dissolution and Winding Up. The Company shall be dissolved and wound up
upon the earlier occurrence of any of the following:

 

11.2.1 An Event of Default occurs and the non-Defaulting Member(s) elect to
dissolve the Company; or

 

11.2.2 A dissolution of the Company is approved by a Unanimous Vote of the
Members;

 

11.3 Procedures for Dissolution and Winding Up of the Company. In the event of a
dissolution and winding up of the Company, the Management Committee shall be
responsible for selecting a liquidator, which shall be approved by Super
Majority Vote of the Members.

 

11.3.1 Distribution of Assets/Liabilities. Upon termination of the Company, any
net equity or assets remaining after discharging or otherwise providing for
Company liabilities and the actual and documented expenses of the liquidator (in
the order of priority as provided by law) shall be divided among the Members
first to return any Net Capital Contributions and then in accordance with their
relative Percentage Interests during the then current year.

 

11.3.2 Goodwill in Dissolution and Winding Up. In connection with the
dissolution and winding up of the Company, no value shall be attributed to any
goodwill of the Company that is distributed to the Members.

 

11.4 Liquidator’s Rights. The liquidator shall be authorized to timely dispose
of salvageable Company assets by sale, auction, partition or in-kind
distribution, in the liquidator’s discretion and will be obligated to notify the
Members when such actions have been completed.

 

11.5 Termination. Upon receipt of notice from the liquidator that the winding up
activities have been completed, and verification of same by the Management
Committee, this Agreement shall terminate, and the Members shall be released
from and shall have no obligation hereunder arising on and after the Termination
Date, except for such obligations that expressly survive the termination hereof.

 

11.6 Disposition of Documents and Records. All documents of the Company shall be
retained upon termination of the Company for a period of not less than seven (7)
years by FD. The costs and expenses of personnel and storage costs associated
therewith shall be shared by the Members equally during such seven (7) year
period. The Documents shall be available during normal business hours to all
Members for inspection and copying at such Member’s cost and expense.

 



 10 

 

 

11.7 Deficit Capital Accounts. If any Member has a deficit balance in its
capital account (after giving effect to all contributions, distributions and
allocations for all Fiscal Years, including the Fiscal Year during which the
liquidation of the Company occurs), such Member shall have no obligation to make
any Capital Contribution to the Company with respect to such deficit, and such
deficit shall not be considered a debt owed to the Company or to any other
Person for any purpose whatsoever. However, any Member having a deficit balance
in its capital account shall not be entitled to receive any distribution
following liquidation until such deficit balance has been satisfied.

 

ARTICLE XII

REMEDIES; LIABILITY; EXCULPATION AND INFDMNIFICATION

 

12.1 Remedies. Each Member expressly understands and agrees that the covenants
and agreements to be rendered and performed by it pursuant to this Agreement are
special, unique, and of an extraordinary character, and in the event of any
default, breach or threatened breach hereof by such Member, the other Member(s)
and the Company shall be entitled, if it so elects, to institute and prosecute
proceedings in any court of competent jurisdiction, either at law or in equity,
and shall be entitled to such relief as may be available to it pursuant hereto,
at law or in equity. Except as otherwise specifically provided in this
Agreement, all rights and remedies of any party hereto, including, without
limitation, a Member’s right to recover damages from the other Member, are
cumulative of each and every other right or remedy such party may otherwise have
at law, in equity or hereunder, and the exercise of one or more rights or
remedies shall not prejudice or impair the concurrent or subsequent exercise of
other rights or remedies.

 

12.2 Limited Liability. Except as otherwise provided by the Act, the debts,
obligations and liabilities of the Company, whether arising in contract, tort or
otherwise, shall be solely the debts, obligations and liabilities of the
Company, and no Covered Person shall be obligated personally for any such debt,
obligation or liability of the Company solely by reason of being a Covered
Person.

 

12.2 Exculpation.

 

12.2.1 No Covered Person shall be liable to the Company or any other Covered
Person for any loss, damage or claim incurred by reason of any act or omission
performed or omitted by such Covered Person in good faith on behalf of the
Company and in a manner within the scope of authority conferred on such Covered
Person by this Agreement, except that a Covered Person shall be liable to the
Company for any such loss, damage or claim incurred by reason of such Covered
Person’s gross negligence, intentional misconduct, dishonesty, criminal
activity, reckless dereliction of duties, breach of fiduciary duty or a
transaction for which such Covered Person received a personal benefit in
violation or breach of the provisions of the Agreement and to other Covered
Persons in accordance with Section 12.3.

 

12.2.2 Following the Effective Date, a Covered Person shall be fully protected
in relying in good faith upon the records of the Company without actual
knowledge of their inaccuracy of such records and upon such information,
opinions, reports or statements presented to the Company by any Person selected
by the Company as to matters the Covered Person reasonably believes are within
such other Person’s professional or expert competence, including information,
opinions, reports or statements as to the value and amount of the assets,
liabilities, profits, losses, or any other facts pertinent to the existence and
amount of assets from which distributions to Members might properly be paid.

 

12.3 Indemnification. To the fullest extent permitted by applicable law, a
Covered Person shall be entitled to indemnification from the Company for any
loss, damage or claim incurred by such Covered Person by reason of any act or
omission performed or omitted by such Covered Person in good faith on behalf of
the Company and in a manner within the scope of authority conferred on such
Covered Person by this Agreement, except that no Covered Person shall be
entitled to be indemnified in respect of any loss, damage or claim incurred by
such Covered Person by reason of such Covered Person’s gross negligence,
intentional misconduct, dishonesty, criminal activity, reckless dereliction of
duties, breach of fiduciary duty or a transaction for which such Covered Person
received a personal benefit in violation or breach of the provisions of the
Agreement, provided that any indemnity under this Section 12.3 shall be provided
out of and to the extent of Company assets only, and no Covered Person shall
have any personal liability on account thereof.

 



 11 

 

 

12.4 Expenses. To the fullest extent permitted by applicable law, expenses
(including reasonable legal fees) incurred by a Covered Person in defending any
claim, demand, action, suit or proceeding for which it is entitled to be
indemnified under Section 12.3, shall, from time to time, be advanced by the
Company prior to the final disposition of such claim, demand, action, suit or
proceeding. As a condition to such advance, the Covered Person shall agree in
writing to promptly repay such amount if it shall be determined that the Covered
Person is not entitled to be indemnified under Section 12.3.

 

ARTICLE XIII
CONFIDENTIALITY

 

13.1 Confidentiality Obligation. In recognition of the Company’s and each
Member’s need to protect its respective legitimate business interests, each
Member covenants and agrees that it shall regard and treat each item of
information or data constituting a Trade Secret or Confidential Information of
either the Company or any and all other Member(s) as strictly confidential and
wholly owned by the Company or such other Member, and that it will not use,
distribute, disclose, reproduce or otherwise communicate any such item of
information or data to any Person for any purpose other than in accordance with
the terms of this Agreement or with the written consent of the Company and/or
Member having the Trade Secret or Confidential Information. The covenant
contained in the preceding sentence shall apply: (i) with respect to
Confidential Information, at all times during the Term of the Company and for a
period of three (3) years thereafter; and (ii) with respect to Trade Secrets, at
all times such data or information remains a “trade secret” under applicable
Law.

 

13.2 Permitted Disclosures. A Member may disclose Confidential Information and
Trade Secrets of the Company or the other Member to those of its officers,
directors, employees, agents, independent contractors and advisors who need to
know such Confidential Information or Trade Secrets for a purpose reasonably
incidental to the performance of this Agreement. Each Member shall be
responsible for ensuring the continued confidentiality of all Trade Secrets and
Confidential Information of the Company or other Member known by, disclosed or
made available to such of its officers, directors, employees, agents,
independent contractors and advisors in connection with this Agreement,
including, without limitation, instructing its officers, employees, independent
contractors, agents and advisors to maintain the confidentiality of such
Confidential Information and Trade Secrets and obtaining written confidentiality
agreements where practicable or as requested by the other Member.

 

13.3 Required Disclosures. If a Member becomes legally required to disclose any
Confidential Information or Trade Secrets of the Company or the other Member
(whether by judicial or administrative order, applicable law, rule or
regulation, applicable rules of any stock exchange, or otherwise), such Member
will use its reasonable efforts to provide the Company or the other Member, as
applicable, with prior notice thereof so that the Company or the other Member,
as applicable, may seek a protective order or other appropriate remedy to
prevent such disclosure; provided, however, that such Member will use all
reasonable efforts (at the other Member’s or the Company’s expense, as
applicable,) to maintain the confidentiality of such Confidential Information
and Trade Secrets. If such protective order or other remedy is not obtained
prior to the time such disclosure is required, such Member will only disclose
that portion of such Confidential Information and Trade Secrets which it is
legally required to disclose.

 

13.4 Return of Confidential Information. Upon ceasing to be a Member in the
Company, such prior Member shall return to the Company or the other Member(s),
as applicable, all copies, versions or abstracts of written or descriptive
materials of any kind that contain or discuss any Confidential Information or
Trade Secrets of the Company or such other Member(s), as applicable,
respectively, and the confidentiality obligations of this Agreement shall
continue in full force and effect.

 

ARTICLE XIV

MISCELLANEOUS

 

14.1 Notice. Unless otherwise specifically provided for in this Agreement,
notices may be made orally. To the extent that a notice is specified to be
delivered in writing, such notice shall be signed by the party giving the
notice, and shall be deemed given and effective (a) when hand-delivered (either
in person by the party giving such notice, or by its designated agent, or by
delivery by commercial overnight courier service to the address for the party
receiving such notice); (b) on the third (3rd) business day (which term means a
day when the United States Postal Service, or its legal successor (“Postal
Service”) is making regular deliveries of mail on all of its regularly appointed
week-day round in Wilmington Delaware) following the day (as evidenced by proof
of mailing) upon which such notice is deposited, postage pre-paid, certified
mail, return receipt requested, with the Postal Service; or (c ) upon facsimile
confirmation of receipt of same, if delivered by facsimile transmission to the
designated telephone number for such person as reflected on the Company’s books
and records. All notices shall be addressed, in the case of the Company to the
attention of the Management Committee at the Company’s principal place of
business and to any Member at the most recent address provided by such Member.

 



 12 

 

 

14.2 Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of New Jersey, without regard to the
principles of conflict of laws.

 

14.3 Entire Agreement. This Agreement constitutes the entire understanding and
agreement among the parties with respect to the matters set forth herein.

 

14.4 Successors and Assigns. This Agreement shall be binding upon and insure to
the benefit of the parties hereto and their respective successors and permitted
assigns, subject to the transfer restrictions set forth herein.

 

14.5 Headings Descriptive. The headings in this Agreement are for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose or be given any substantive affect.

 

14.6 Consent and Jurisdiction. Any dispute arising under, relating to or in
connection with this Agreement or related to any matter which is the subject of
or incidental to this Agreement or Transaction Documents shall be subject to the
exclusive jurisdiction and venue of the Superior Court of New Jersey, Bergen
County, or the United States District Court for the District of New Jersey,
Newark, New Jersey.

 

14.7 Construction. Whenever the singular number is used in this Agreement and
when required by context, the same shall include the plural and vice versa, and
the masculine gender shall include the feminine and neuter genres and vice
versa.

 

14.8 Severability. A determination that any provision of this Agreement is
unenforceable or invalid shall not affect the enforceability or validity of any
other provision and the Members shall negotiate in good faith to amend this
Agreement as necessary to implement the intent of such provision to the extent
permitted by law.

 

14.9 Non-Waiver. None of the provisions of this Agreement shall be considered
waived by a Member except when such waiver is given in writing and signed by the
Member waiving such provision. The failure of a Member to insist in any one or
more instances upon strict performance of any of the provisions of this
Agreement or to take advantage of any of its rights under any provision shall
not be construed as a waiver of any such provision or the relinquishment of any
such rights for the future, and such provisions shall continue and remain in
full force and effect.

 

14.10 Counterparts. This Agreement may be executed in several counterparts, all
of which together shall constitute on and the same Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

- SIGNATURE PAGE FOLLOWS]

 



 13 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives on the dates indicated by the
respective signatures:

 

ATTIS INDUSTRIES INC.   GREENSHIFT CORPORATION       By: /s/ Jeffrey Cosman  
By: /s/ Kevin Kreisler Name:  Jeffrey Cosman   Name: Kevin Kreisler Title: Chief
Executive Officer   Title: Chief Executive Officer       ATTIS INNOVATIONS, LLC
  GS CLEANTECH CORPORATION       By: /s/ Jeffrey Cosman   By: /s/ Kevin Kreisler
Name: Jeffrey Cosman   Name: Kevin Kreisler Title: Manager   Title: Chief
Executive Officer       FLUX CARBON LLC           By: /s/ Jeffrey Cosman    
Name: Jeffrey Cosman     Title: Manager           MANAGERS:           JEFFERY
COSMAN   KEVIN KREISLER       By: /s/ Jeffrey Cosman   By: /s/ Kevin Kreisler
Name: Jeffrey Cosman   Name: Kevin Kreisler Title: Manager   Title: Manager    
  DAVID WINSNESS           By: /s/ David Winsness     Name: David Winsness    
Title: Manager    

 



 14 

 



 



SCHEDULE A

INITIAL BUDGET

 

 

15



 

